Citation Nr: 0207892	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  94-41 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness, currently assessed at $15,027.41, plus accrued 
interest, to include the issue of whether waiver of recovery 
is precluded by bad faith.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant served on active duty in the Air Force from 
June 1970 to February 1974.  This case originally came before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 1993 decision of the Committee on Waivers and 
Compromises (Committee) of the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the case, in February 1998, for an 
accounting of the Secretary's actual total loss following 
resale of the property in January 1987, as well as for 
readjudication of the Committee's bad faith determination in 
light of judicial precedent, see Richards v. Brown, 9 Vet. 
App. 255 (1996), applicable to the adjudication of bad faith 
cases.  The RO undertook the requested development and in a 
subsequent decision, issued in May 1999, by Supplemental 
Statement of the Case (SSOC), the Committee again determined 
that collection of the outstanding indebtedness, in the 
original amount of $15,027.41 ($19,933.10 less the $4,905.69 
credit from the January 1987 resale), plus accrued interest 
thereon, was precluded because of the appellant's bad faith.

As indicated by the May 1999 SSOC, an accounting was provided 
to the appellant in May 1998, and the appellant was notified, 
in a letter dated in June 1998, that if he wanted to disagree 
with the decision concerning the validity and/or the amount 
of the indebtedness, he needed to so state in writing within 
30 days.  He did not thereafter disagree with the amount; in 
fact, in a written statement submitted in July 1998, along 
with his Financial Status Report, the appellant asked if the 
$15,880.00 being withheld by the RO in Des Moines could be 
used towards his loan guaranty debt.  Thus, that issue is not 
before the Board.  Schaper v. Derwinski, 1 Vet. App. 430 
(1991).

In a decision entered on September 18, 2000, the Board 
affirmed the Committee's denial of the appellant's waiver 
request on the grounds that the appellant's actions leading 
to the default constituted bad faith, thereby precluding 
further consideration of the waiver request under the 
principles of equity and good conscience.  An appeal was 
subsequently taken to the U. S. Court of Appeals for Veterans 
Claims (hereinafter the Court).  In March 2001, VA filed an 
unopposed Motion to Remand the case to the Board for 
consideration of the notification and development provisions 
of the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  By Order dated 
August 21, 2001, the Court granted the Motion to Remand.  The 
case was then returned to the Board, which then wrote to the 
appellant and his representative on December 6, 2001, 
offering an opportunity for them to submit additional 
evidence or argument in support of the appeal; additional 
argument in support of the appeal was received in April 2002.  

It appears to the Board that the notification and development 
provisions of the VCAA (found in section 3(a) of that 
statute) have been satisfied in this case.  In any event, the 
U.S. Court of Appeals for the Federal Circuit has recently 
held that Section 3(a) of the VCAA was not intended to be 
given retroactive effect (Dyment v. Principi, No. 00-7075, 
2002 U.S. App. LEXIS 7606 (Fed. Cir. Apr. 24, 2002) and that 
remands for consideration of section 3(a) of the VCAA are not 
required in proceedings that were complete before VA prior to 
the enactment of the VCAA in November 2000 (Bernklau v. 
Principi, No. 00-7122, 2002 U.S. App. LEXIS 9516 (Fed. Cir. 
May 20, 2002).  Since this proceeding was completed before VA 
with the issuance of the Board's decision on September 18, 
2000, these judicial precedents would seem to apply.  Further 
there is no indication that there are any additional records 
that should or could be obtained that would be pertinent 
herein.

The Board again notes that the appellant's representative, in 
the informal hearing presentation dated in December 1997, 
raised a claim of clear and unmistakable error in the 
decision of the RO to deny continuation of the payment of 
pension benefits to the appellant.  The appellant's 
representative, in the May 2000 VA Form 646, pointed out that 
the RO has not yet adjudicated that issue.  However, as that 
issue is still not in appellate status, it is again referred 
to the RO for appropriate action.  It is not intertwined with 
the issue under consideration herein.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been requested or 
obtained.

2.  There was a default in the appellant's guaranteed loan 
necessitating a foreclosure sale of the subject property 
which resulted in a loan guaranty indebtedness currently 
assessed at $15,027.41, plus accrued interest.

3.  The evidence shows that the appellant never made any of 
the required monthly mortgage payments for, and after, March 
1985, despite the fact that he continued to live in the house 
for an unknown period, then abandoned it.  

4.  The appellant did not respond to collection letters; he 
failed to inform the mortgagor of his whereabouts when he 
abandoned the house.  There is no evidence that he contacted 
VA for assistance.  

5.  The appellant's actions in continuing to reside in this 
home while withholding the required monthly mortgage 
payments, in refusing to deal with the mortgagor or the VA, 
and in abandoning the house without giving any notice of his 
new address are representative of deceptive and unfair 
dealing by one seeking to gain thereby at another's expense 
with knowledge of the likely consequences.  These actions of 
the appellant resulted in a direct loss to the Government.


CONCLUSIONS OF LAW

1.  There was a loss after default in payments on the 
property which constituted security for the loan.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 1.954(a) (2001).

2.  The appellant's bad faith conduct causing the loan 
guaranty indebtedness at issue precludes consideration of 
waiver of the indebtedness as a matter of law.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.964, 
1.965(b)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

All of the facts have been properly developed and no further 
assistance is necessary to comply with the duty to assist the 
appellant in the evidentiary development of his claim.  

The appellant obtained a 30-year VA guaranteed mortgage loan 
to finance the purchase of a home in Pompano Beach, Florida 
in October 1984.  In May 1985, the lender filed a Notice of 
Default indicating that the appellant had not paid the 
mortgage since March 1985.  The Notice of Default indicated 
that the mortgagee had had one contact with the appellant by 
letter, as well as two telephone contacts.  At that point the 
property was said to be occupied by the appellant.  A 
foreclosure complaint against the appellant was subsequently 
filed in the Circuit Court for Broward County by the 
mortgagor; final judgment against the appellant and his 
spouse was issued by that Court in May 1986.  The house was 
sold in a foreclosure sale that took place in January 1987.  

The appellant contends that his default and resulting 
indebtedness were caused by an over-extended financial 
situation attributable to marital discord, as well as 
temporary loss of employment and the inability to sell the 
property prior to his relocation to Texas in search of his 
wife and children.  In essence, he contends that the 
circumstances that led to the May 1985 default were not 
undertaken with actual fraudulent intent, such as to 
constitute a willful intent to neglect his loan obligation.  
Further, the appellant argues that recovery of the 
outstanding loan guaranty indebtedness would result in 
financial hardship since he has been disabled and essentially 
homeless since November 1987.

Review of the evidence of record reveals that the appellant 
and his spouse had a combined monthly net income of $2,514, 
with $1,798 coming from the appellant's salary.  The October 
1984 mortgage note indicates that the monthly amount due was 
$636.53.  An October 1984 loan analysis performed by VA shows 
that estimated maintenance and utilities costs would combine 
with the mortgage payment to constitute a monthly shelter 
cost of $871.  The appellant and his spouse were noted to 
have no debts and to have clear credit.  

After the VA learned of the appellant's default after three 
payments, the appellant's present employment was again 
verified.  The personnel department of American Cable System 
notified VA in July 1985 that the appellant worked for the 
company from February 1984 to March 19, 1985.  The reason for 
leaving was given as resigned - moving.  The evidence of 
record contains a written statement, dated in July 1998, from 
one of the appellant's siblings indicating that the sibling 
was with the appellant in Florida after his wife and children 
left him and that the two kept the house maintained while the 
appellant was trying to sell the house with the assistance of 
two realtors.  It is unknown how long the appellant and/or 
his sibling remained in the house, but the May 1985 Notice of 
Default indicated that the property was occupied by the 
appellant.  However in December 1985, the locks were changed 
by VA and the house had apparently been abandoned by that 
point.  VA tried to contact the appellant concerning his 
default without success; there is no evidence of record to 
indicate that the appellant ever attempted to contact VA to 
discuss his financial situation. 

It is difficult to reconstruct from the evidence of record 
the whereabouts and/or the income of the appellant after his 
default.  During a January 1993 VA psychiatric examination 
the appellant reported that he had undergone treatment in 
1985 in Dallas, Texas at the Brookhaven Alcohol Program; a 
June 1992 VA treatment record from a mental health program 
indicates that the appellant reported receiving treatment for 
alcoholism in 1986 in Texas at a private center.  On a VA 
Form 21-2545 dated March 15, 1991, the appellant reported 
that he began working for Heritage Cable Television in 
Dallas, Texas in January 1986, and that he worked for that 
company until November 1987.  He reported a monthly salary of 
$1990.  A letter from a Heritage Cablevision customer reveals 
that the appellant was working for that company in July 1987.  
There is no evidence of record to indicate that the appellant 
notified the lender about his move or his new address.

In various written statements and in his December 1992 RO 
hearing testimony, the appellant has stated that he injured 
his back in a work-related incident and that he subsequently 
became disabled because of that injury; he usually describes 
that accident as occurring in March 1986, and states that he 
had to stop working in November 1987.  The evidence of record 
includes a March 1988 letter from an orthopedic surgeon at 
the University of Texas Health Sciences Center at Dallas 
which states that the appellant gave a history of working for 
a cable television company and that, on or about July 4, 
1986, he fell from a telephone pole and sustained an injury 
to his lower back.  That same orthopedic surgeon noted in a 
May 1990 report from the Southwestern Medical Center at 
Dallas that the appellant underwent a percutaneous suction 
diskectomy in May 1988, and that postoperatively he did quite 
well, that he was relieved of his left lumbar radiculopathy 
and that he "ultimately returned to full, and essentially, 
unrestricted duty."  The orthopedic surgeon went on to state 
that the appellant had recently been working on a telephone 
pole for a cable TV company and experienced onset of low 
back, left buttock and left lower extremity pain.  Therefore, 
it would appear that the appellant was working between 1988 
and 1990.

It is also difficult to reconstruct the events leading to the 
demise of the appellant's marriage.  The appellant has stated 
that the default was due to his wife suddenly leaving him and 
taking the children away without his knowledge in early 1985, 
and that he went to Texas in a fruitless search for his 
family.  In a written statement submitted in November 1994, 
the appellant stated that he came home from work one day and 
his wife and children were gone and that he thereafter could 
not keep up with the mortgage payments.  The appellant 
further stated that he moved away to try to locate his 
children but his efforts failed; then one day a sheriff 
arrived with divorce papers and his family life ended.  
However, review of the April 1988 divorce decree indicates 
that the appellant was named the Managing Conservator of his 
son, that he was named the Possessory Conservator of his 
daughter and that the custody arrangements were such that the 
two children would spend every weekend and all holidays 
together at one or the other parent's house.  Furthermore, 
the appellant told the VA examiner at his January 1993 
psychiatric examination that he used alcohol since his wife 
left him in 1988, after the first laminectomy, taking the two 
children with her.  The appellant testified at his December 
1992 personal hearing at the RO that he lost his wife when he 
lost his job.  

On a VA Form 21-0517-1 submitted in June 1993, the appellant, 
who was living in Des Moines at that time, indicated that he 
did not know where his children were.  As of approximately 
November 1993, the appellant had moved to New Mexico where he 
was living with his mother.  A VA Form 21-526, dated in July 
1997, indicated that the appellant was still living with his 
mother and that the sibling who has reported helping the 
appellant with the house in Florida in 1985 was also living 
there.  The appellant notified the RO in August 1999 that he 
would have to move from that residence because his mother was 
moving.  A letter dated ten days later stated that a third 
party, who described herself as a friend of the appellant's 
mother, was going to allow the appellant to stay in an RV in 
her backyard.  The Board notes that the appellant had listed 
this individual as his spouse on his July 1998 VA Form 20-
5655 and also indicated on that form that he had a three-
year-old son.

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b).  However, in 
determining whether a waiver of indebtedness may be granted, 
the Board must first address the issue of whether fraud, 
misrepresentation, or bad faith exists.  Such a finding 
precludes consideration of waiver of recovery of the debt.  
38 C.F.R. § 1.965(b).  Only one of the three elements (fraud, 
misrepresentation, or bad faith) need be shown to preclude 
consideration of waiver of recovery of loan guaranty debt.  
38 U.S.C.A. § 5302(c).

"Bad faith," according to the applicable regulation, 
"generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense" and involves 
conduct which "although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences...."  
38 C.F.R. § 1.965(b)(2); Richards v. Brown, 9 Vet. App. 255 
(1996).

A clear preponderance of the evidence of record objectively 
demonstrates that the appellant's actions giving rise to the 
loan guaranty indebtedness at issue constitute bad faith.  
While the appellant has maintained that the reason for his 
default lies in part to loss of his wife's income, there is 
evidence of record that demonstrates that the appellant's 
income alone in March 1985 was sufficient to pay the $871 
monthly shelter costs twice over.  The evidence of record 
indicates that he did not respond to the letter and telephone 
contact from the lender and that he did not respond to the 
mailgrams sent by the VA concerning the default.  
Furthermore, the appellant failed to repay the mortgage loan 
for a number of months while he was still living in the 
mortgaged home (along with a sibling), essentially rent-free 
and then he abandoned the house, moving to Texas and working 
at a job that paid $1990 per month.  It is unclear why the 
appellant stopped working at his Pompano Beach job, although 
it appears said employment may have ended due to alcohol 
abuse.  Furthermore, the evidence of record indicates that 
the appellant's marriage survived his need for alcohol 
treatment in 1985 or 1986, that the family moved, in 1985 or 
1986, to Texas where the appellant's mother and most of his 
siblings lived (as reflected in June 1992 VA mental health 
medical record), and that it was not the divorce that 
resulted in his loss of contact with his children since the 
final decree clearly sets out custody arrangements involving 
both parents.  Lastly, it appears from statements of the 
appellant's own private physician that the 1988 surgery was 
successful in relieving the appellant's symptoms and that he 
returned to work with a cable television company, remaining 
employed until sometime in 1990.  The Board notes that the 
appellant's Social Security benefits were effective as of 
March 1991.

In obtaining the VA guaranteed loan, the appellant promised 
to indemnify VA for any loss which might result from a 
default in payments on that loan (and that is the basis of 
the debt which he is now obligated to pay VA).  The 
appellant's knowledge of the likely consequences may 
certainly be assumed based upon the evidence showing that the 
lender was in contact with him on three occasions after 
default.  Furthermore, the appellant's own November 1993 
statement that "I did not act responsibly about the house" 
demonstrates this.  Despite having a job that provided more 
than enough income to pay the monthly shelter costs 
associated with the property, and despite having received 
information concerning his default from the mortgagor, the 
appellant simply abandoned the house and left for Texas 
without a backward glance.  There is no evidence of record to 
demonstrate that he took any steps to notify the mortgagor or 
the VA that he had abandoned the house- he simply walked away 
from this financial obligation without any care for what 
happened to the property after he left.  The photographs 
taken as part of the preparation for foreclosure sale amply 
demonstrate this; these photographs show a house abandoned 
rather than a house that had been maintained and was ready to 
be shown by realtors to potential buyers.

It has recently been argued on behalf of the appellant that 
his admittedly irresponsible actions resulting in the default 
at issue in this appeal should be excused because he was 
allegedly suffering from the disease of alcoholism at the 
time and was incapable of forming the intention to seek an 
unfair advantage of the Government or anyone else.  As noted 
above, there is some hearsay evidence of record indicating 
that the appellant was enrolled in an alcohol treatment 
program in Texas in 1985.  No further details have been 
submitted by the appellant.  In the absence of competent 
evidence of legal incompetence at the time of the default, 
however, the appellant is presumed to understand the nature 
of his actions and to intend the natural or foreseeable 
consequences of those actions.  The mere existence of 
alcoholism concurrent with his loan default would not excuse 
the appellant from the legal consequences of his actions and 
does not negate his bad faith in causing that default.  

On the basis of these findings, the Board concludes that the 
totality of the appellant's conduct taken in connection with 
this loan indicates that he engaged in deceptive dealing.  
His deceptive dealing is shown by his failure to contact 
either the holder or VA to find out how he could avoid 
foreclosure and by the fact that he and a sibling continued 
to live in the property for some months after he stopped 
paying the mortgage and then he abandoned the property 
without informing VA or the mortgagor of his whereabouts.  It 
is also shown by the fact that he did not make payments when 
his financial information showed an apparent ability to make 
them; instead the appellant choose to move to another state.  
If the appellant attempted to sell the house as he has 
stated, why did he not inform the mortgagor or the VA of 
this?  His failure in these regards led to the foreclosure on 
this property and resulted in a substantial loss to the 
Government.  The result of his actions taken in connection 
with his default is deemed by the Board to have been 
foreseeable given the course of events.  These facts negate 
any personal mitigating factors claimed on appeal and, 
therefore, will not serve to form a basis to absolve the bad 
faith demonstrated in this case.

Absent any evidence to the contrary, an individual is 
presumed to intend the consequences of his actions, and all 
of the evidence on file, including the appellant's own 
written statements, clearly demonstrate that he concealed his 
whereabouts from the lender.  The appellant clearly choose to 
pursue his occupation in another state and simply abandoned 
the property without even attempting to discuss any 
alternatives to foreclosure and without even the courtesy of 
notifying the parties of his new address.  These actions 
directly resulted in the foreclosure and direct financial 
loss to the Government of the amount at issue in this case.  

In view the above, the Board concludes that the appellant's 
actions constituted bad faith as shown by a willful intent to 
seek an unfair advantage.  Accordingly, further consideration 
of his waiver claim under the standard of equity and good 
conscience is barred by statute.  38 U.S.C.A. § 5302(c);  
38 C.F.R. §§ 1.964, 1.965.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to waiver of recovery of the loan guaranty 
indebtedness, currently assessed at $15,027.41, plus accrued 
interest, is denied on the basis of bad faith.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

